Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
2.	Claims 1, 13 and 22-30 are amended.  Claims 1-30 are pending.

Response to Arguments
Applicant’s arguments, filed on 12/15/2021, with respect to the 101 rejection of claims 22-30 have been fully considered and are persuasive in view of the applicant’s amendments.  The 101 rejection of claims 22-30 has been withdrawn. 

Applicant’s arguments, filed on 12/15/2021, have been fully considered but they are not persuasive. The applicant asserts that the combination of Qualcomm and Nanda does not teach or suggest: “communicating, by the first wireless communication device with the second wireless communication device, a communication signal during the TXOP based on a second control channel monitoring period longer than each of the first control channel monitoring periods, wherein the communication signal is communicated during the slot and after the at least one of the first control monitoring periods”. Examiner respectfully disagrees.

	The combination of Qualcomm and Nanda, specifically Nanda teaches a post-TXOP monitor period 432  (See FIG. 4), which is a period of time that may follow the TXOP period 422. During the post-TXOP period, control channel is monitored for control messages; such as See Nanda; Par. [66]-[67] and Fig. 7B) The post-TXOP monitoring period 432 is defined to be as long as the maximum length of the transmission period plus the maximum length of the gap period 426 [Gap period 426 is mapped to the first monitoring period. Therefore, the second monitoring period is longer than the first monitoring period] (See Nanda; Par. [69] and Fig. 4)

	Further, Nanda, as illustrated in Fig. 4, teaches a TXOP period that starts within/during time interval [Slot] 422. Data segments are transmitted during the TXOP period during time intervals 424A & 424B. a control channel monitoring period 426 starts the TXOP period and comes between time intervals 424A & 424B. Therefore, the data signals are transmitted/communicated during time interval 424B, which starts after the first control monitoring period 426. [Therefore, node A may transmit data during time segment 424A, then monitor for control messages and/or transmit control messages during the time interval 426, then transmit data again during time segment 424B] (See Nanda; Par. [61] and Fig. 4)

Therefore, and for the reasons set above, the combination of Qualcomm and Nanda teaches the claimed invention.  The rejection of claims 1-30 is sustained.




Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

4.	Claims 1, 4-10, 13, 16-20, 22 and 25-29 are rejected under 35 U.S.C. 103 as being unpatentable over NPL; QUALCOMM INCORPORATED: "TxOP Frame Structure for NR unlicensed", 3GPP DRAFT; R1-1802866 7.6.5 FRAME STRUCTURE FOR NR UNLICENSED, 3RD GENERATION PARTNERSHIP PROJECT (3GPP), MOBILE COMPETENCE CENTRE, Web page retrieved on 2/17/2018; referred to as Qualcomm in view of Nanda et al.  (US. Pub. No. 2008/0031222 A1).

Regarding claim 1, Qualcomm discloses a method of wireless communication (See Section 2), comprising: communicating, by a first wireless communication device with a second See Page 5; Section 5 and Fig. 7; PDCCH monitoring of Qualcomm for a reference to the UE [Second device] is configured by the BS [First device] to monitor the PDCCH [Control Channel] for every mini-slot [durations] prior to the start of the TXOP [Outside the TXOP]); and 

Qualcomm does not explicitly disclose wherein the TXOP begins during a slot, and wherein at least one of the first control channel monitoring periods is within the slot; communicating, by the first wireless communication device with the second wireless communication device, a communication signal during the TXOP based on a second control channel monitoring period longer than each of the first control channel monitoring periods, wherein the communication signal is communicated during the slot and after the at least one of the first control monitoring periods.

However, Nanda discloses wherein the TXOP begins during a slot, and wherein at least one of the first control channel monitoring periods is within the slot (See Par. [61] and Fig. 4 of Nanda for reference to the TXOP period begins during interval [Slot] 422, and control messages are monitored during time interval 426, which is within the interval [Slot] 422); communicating, by the first wireless communication device with the second wireless communication device, a communication signal during the TXOP  based on a second control channel monitoring period (See Par. [61], [66]-[67] and Fig. 7B; Steps 732&734 of Nanda for a reference to the transmission of next TXOP is based on monitoring results and grant received during post-TXOP monitoring period 432 [Second monitoring period]) longer than See Par. [69] of Nanda for a reference to the post-TXOP monitoring period 432 is defined to be as long as the maximum length of the transmission period plus the maximum length of the gap period 426 [Longer that each first monitoring period]), wherein the communication signal is communicated during the slot and after the at least one of the first control monitoring periods (See Par. [61] and Fig. 4 of Nanda for reference to data segments [including communication signals] may be transmitted during time interval 424B, which comes right after the time interval 426 designated for control monitoring)
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Nanda and Qualcomm. The motivation for combination would be improving the communication system’s performance, and improving the quality of service, by enabling the node to gain access to the channel in an expedient manner based on monitoring the PDCCH. (Nanda; Par. [69])

Regarding claim 4, Qualcomm does not explicitly disclose the method of claim 1, further comprising: communicating, by the first wireless communication device with the second wireless communication device, a second configuration including a third control channel monitoring period outside of the TXOP, wherein the third control channel monitoring period is longer than each of the first control channel monitoring periods.  
However, Nanda discloses the method of claim 1, further comprising: communicating, by the first wireless communication device with the second wireless communication device, a second configuration including a third control channel monitoring period outside of the TXOP (See Par. [129] and Fig. 4 of Nanda for a reference to multiple post TXOP monitoring periods 432 are defined [configured] following [Outside] each scheduled TXOP), 
wherein the third control channel monitoring period is longer than each of the first control channel monitoring periods (See Par. [69] of Nanda for a reference to the post-TXOP monitoring period 432 is defined to be as long as the maximum length of the transmission period plus the maximum length of the gap period 426 [Longer that each first monitoring period]).
Thus, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine the teachings of Nanda and Qualcomm. The motivation for combination would be improving the communication system’s performance, and improving the quality of service, by enabling the node to gain access to the channel in an expedient manner based on monitoring the PDCCH. (Nanda; Par. [69])

Regarding claim 5, Qualcomm does not explicitly disclose wherein the communicating the second configuration includes: communicating, by the first wireless communication device with the second wireless communication device, at least one of a control channel message including the second configuration or a scheduling grant including the second configuration.  

However, Nanda discloses communicating, by the first wireless communication device with the second wireless communication device, at least one of a control channel message including the second configuration or a scheduling grant including the second configuration (See Par. [51]-[52] and Fig. 4 of Nanda for a reference to the first node (BS) may transmit a control message [Grant] that indicates the time of a scheduled transmission to the second node (UE)).
Thus, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine the teachings of Nanda and Qualcomm. The motivation for combination would be improving the communication system’s performance, and improving the quality of service, by enabling the node to gain access to the channel in an expedient manner based on monitoring the PDCCH. (Nanda; Par. [69])

Regarding claim 6, Qualcomm does not explicitly disclose monitoring, by the first wireless communication device, a control channel for a scheduling grant from the second wireless communication device based on the set of first control channel monitoring periods; determining, by the first wireless communication device, that no scheduling grant has been received from the second wireless communication device for a time period; and switching, by the first wireless communication device in response to the determining, to monitor the control channel based on a third control channel monitoring period that is longer than each of the first control channel periods.  

However, Nanda discloses monitoring, by the first wireless communication device, a control channel for a scheduling grant from the second wireless communication device based on the set of first control channel monitoring periods (See Par. [59]-[60] and Fig. 4 of Nanda for a reference to monitoring of control channel determines whether a scheduling grant 418 was received. The determination is made based on receiving the confirmation signal 420); 
See Par. [66] and Fig. 4 of Nanda for a reference to that it may be determined that no control message [including scheduling grant] was received during transmission periods 424A & 424B); and 
switching, by the first wireless communication device in response to the determining, to monitor the control channel based on a third control channel monitoring period that is longer than each of the first control channel periods (See Par. [66]-[68] of Nanda for a reference to that in response to determining that no grant was received, configuration is sent to enable transmitting the control information [scheduling grant] during the post-TXOP monitoring period 432 following the current TXOP).
Thus, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine the teachings of Nanda and Qualcomm. The motivation for combination would be improving the communication system’s performance, and improving the quality of service, by enabling the node to gain access to the channel in an expedient manner based on monitoring the PDCCH. (Nanda; Par. [69])

Regarding claim 7, the combination of Qualcomm and Nanda, specifically Qualcomm discloses the method of claim 1, further comprising: communicating, by the first wireless communication device with the second wireless communication device, an instruction to switch from the set of first control channel monitoring periods to the second control channel monitoring period (See Page 5 and Fig. 7 of Qualcomm for a reference to the BS instructs the UE to monitor a wake-up signal in the LBT pass [Second control channel monitoring period], which is outside the TXOP).  


Regarding claim 8, Qualcomm does not explicitly disclose communicating, by the first wireless communication device with the second wireless communication device, an instruction to update control channel monitoring, the instruction enabling the control channel monitoring, disabling the control channel monitoring, or modifying a period of the control channel monitoring.

However, Nanda discloses communicating, by the first wireless communication device with the second wireless communication device, an instruction to update control channel monitoring, the instruction enabling the control channel monitoring, disabling the control channel monitoring, or modifying a period of the control channel monitoring (See Par. [125], [129], [137] and Fig. 7 of Nanda for a reference to the BS transmits control information to the UE, and based on the received control information, the transmission and monitoring parameters are updated. Post TXOP monitor periods are updated and monitoring control channel is continued/enabled [Fig. 7; Step 736]).
Thus, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine the teachings of Nanda and Qualcomm. The motivation for combination would be improving the communication system’s performance, and improving the quality of service, by enabling the node to gain access to the channel in an expedient manner based on monitoring the PDCCH. (Nanda; Par. [69])

Regarding claim 9, Qualcomm does not explicitly disclose wherein the TXOP is in a first frequency band, and wherein the instruction is communicated in a second frequency band different from the first frequency band. 
However, Nanda discloses wherein the TXOP is in a first frequency band, and wherein the instruction is communicated in a second frequency band different from the first frequency band (See Par. [43], [97] and Fig. 4 of Nanda for a reference to TXOPs occupy sub-bands 306 A-D, while control information [Instructions] is transmitted over sub-bands 304A-D).
Thus, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine the teachings of Nanda and Qualcomm. The motivation for combination would be improving the communication system’s performance, and improving the quality of service, by enabling the node to gain access to the channel in an expedient manner based on monitoring the PDCCH. (Nanda; Par. [69])

Regarding claim 10, the combination of Qualcomm and Nanda, specifically Qualcomm discloses wherein the communicating the instruction includes: communicating, by the first wireless communication device with the second wireless communication device, the instruction to disable the control channel monitoring for a time period between the TXOP and a next TXOP (See Page 2, Page 5 and Fig. 7 of Qualcomm for a reference to an LBT pass period is defined before the starting position of each TXOP. During the LBT pass period, control channel monitoring is disabled), and 
See Page 1 - Page 2 of Qualcomm for a reference to the LBT pass between each TXOP is determined according to a random back-off within a contention window).  


	Regarding claim 13, the claim is interpreted and rejected for the same reasons as set forth in claim 1, including an apparatus comprising: a transceiver (See Qualcomm; Fig. 4; gNB1).


Regarding claim 16, the claim is interpreted and rejected for the same reasons as set forth in claim 4.


Regarding claim 17, the claim is interpreted and rejected for the same reasons as set forth in claim 5.


Regarding claim 18, the claim is interpreted and rejected for the same reasons as set forth in claim 7.


Regarding claim 19, the claim is interpreted and rejected for the same reasons as set forth in claim 8.

Regarding claim 20, the claim is interpreted and rejected for the same reasons as set forth in claim 9.


Regarding claim 22, the claim is interpreted and rejected for the same reasons as set forth in claim 1, including non-transitory, computer-readable medium having program code recorded thereon (See Qualcomm; Section 3.1 and Fig. 4).

Regarding claim 25, the claim is interpreted and rejected for the same reasons as set forth in claim 4.


Regarding claim 26, the claim is interpreted and rejected for the same reasons as set forth in claim 5.


Regarding claim 27, the claim is interpreted and rejected for the same reasons as set forth in claim 7.


Regarding claim 28, the claim is interpreted and rejected for the same reasons as set forth in claim 8.

Regarding claim 29, the claim is interpreted and rejected for the same reasons as set forth in claim 9.

5.	Claims 2-3, 14-15 and 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over Qualcomm in view of Nanda et al.  and further in view of NPL; APPLE INC: “NR Unlicensed Considerations”, 3GPP DRAFT; R1-1802287 NR UNLICENSED CONSIDERATIONS, 38RD GENERATION PARTNERSHIP PROJECT (3GPP), MOBILE COMPETENCE CENTRE, Web page retrieved on 2/17/2018; referred to as Apple.

Regarding claim 2, the combination of Qualcomm and Nanda, specifically Qualcomm discloses wherein the set of first control channel monitoring periods are contiguous in time and adjacent to another set of first control channel monitoring periods contiguous in time (See Page 5 and Fig. 7 of Qualcomm for a reference to PDCCH monitoring region comprises a plurality of mini-slots corresponding to a plurality of UEs. Each set of mini-slots are for one UE that performs control channel monitoring. Mini-slots within PDCCH monitoring are contiguous in time), and 
The combination of Qualcomm and Nanda does not explicitly disclose wherein the another set of first control channel monitoring periods are assigned to a third wireless communication device different from the first wireless communication device and the second wireless communication device.  
However, Apple discloses wherein the another set of first control channel monitoring periods are assigned to a third wireless communication device different from the first wireless See Page 2-3 and Figs. 2-1 & 2-3 of Apple for a reference to the gNB may schedule multiple transmissions to different UEs. Third TXOP; including an LBT period for control channel monitoring is assigned to UE3).
Thus, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine the teachings of Apple, Nanda and Qualcomm. The motivation for combination would be improving the communication system’s performance, by improving the spectrum utilization when allowing flexible transmission starting positions. (Apple; Section 2.2)

Regarding claim 3, the combination of Qualcomm and Nanda does not explicitly disclose wherein the set of first control channel monitoring periods interleaves with another set of first control channel monitoring periods in time, and wherein the another set of first control channel monitoring periods are assigned to a third wireless communication device different from the first wireless communication device and the second wireless communication device. 

However, Apple discloses wherein the set of first control channel monitoring periods interleaves with another set of first control channel monitoring periods in time (See Page 2-3 and Figs. 2-1 & 2-3 of Apple for a reference to allowing flexible transmission starting positions for three TXOPs corresponding to UE1, UE2 and UE3 respectively [See Fig. 2-3 (b)]. At the beginning of each TXOP a random back-off period is defined for control channel monitoring), and wherein the another set of first control channel monitoring periods are See Page 2-3 and Figs. 2-1 & 2-3 of Apple for a reference to the gNB may schedule multiple transmissions to different UEs. Third TXOP; including an LBT period for control channel monitoring is assigned to UE3).
Thus, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine the teachings of Apple, Nanda and Qualcomm. The motivation for combination would be improving the communication system’s performance, by improving the spectrum utilization when allowing flexible transmission starting positions. (Apple; Section 2.2)

Regarding claim 14, the claim is interpreted and rejected for the same reasons as set forth in claim 2.

Regarding claim 15, the claim is interpreted and rejected for the same reasons as set forth in claim 3.

Regarding claim 23, the claim is interpreted and rejected for the same reasons as set forth in claim 2.

Regarding claim 24, the claim is interpreted and rejected for the same reasons as set forth in claim 3.

6.	Claims 11-12, 21 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Qualcomm in view of Nanda et al.  and further in view of NPL; ZTE ET AL: "Framework on potential solutions and techniques for NR-U", 3GPP DRAFT; R1-1801466 - 7.6.4 FRAMEWORK ON POTENTIAL SOLUTIONS AND TECHNIQUES FOR NR-U, 3RD GENERATION PARTNERSHIP PROJECT (3GPP), MOBILE COMPETENCE CENTRE, Web page retrieved on 2/17/2018; referred to as ZTE.

Regarding claim 11, the combination of Qualcomm and Nanda does not explicitly disclose wherein the communicating the instruction includes: communicating, by the first wireless communication device with the second wireless communication device, the instruction based on an expected beam direction associated with the 43 49606.528US01Qualcomm Ref. No. 182524 TXOP, the first wireless communication device, and the second wireless communication device, and wherein the communicating the communication signal is based on the expected beam direction. 

However, ZTE discloses  wherein the communicating the instruction includes: communicating, by the first wireless communication device with the second wireless communication device, the instruction based on an expected beam direction associated with the 43 49606.528US01Qualcomm Ref. No. 182524 TXOP, the first wireless communication device, and the second wireless communication device (See Page 2-3 and Fig. 1 of ZTE for a reference to the BS transmits control information to the UE, and adopt directional beam mode to transmit/receive signals. Directional LBT is implemented when sensing control channel), and 
See section 4.1.1 and Fig. 4 of ZTE for a reference to the BS adopts directional beam mode to transmit/receive signals to/from the UE).
Thus, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine the teachings of ZTE, Nanda and Qualcomm. The motivation for combination would be improving the communication system’s performance, by using LBT with energy with energy detection via directional beam to avoid unexpected interference on the ongoing transmission in the same band. (ZTE; Section 4.1.1)

Regarding claim 12, the combination of Qualcomm and Nanda does not explicitly disclose wherein the communicating the instruction includes: communicating, by the first wireless communication device with the second wireless communication device, the instruction based on an expected beam direction associated with an expected communication during another TXOP between a third wireless communication device and at least one of the first wireless communication device or the second wireless communication device, and wherein the second wireless communication device is different from the third wireless communication device.  

However, ZTE discloses wherein the communicating the instruction includes: communicating, by the first wireless communication device with the second wireless communication device, the instruction based on an expected beam direction associated with an expected communication during another TXOP between a third wireless communication device and at least one of the first wireless communication device or the second wireless communication device (See Page 2-3 and Fig. 1 of ZTE for a reference to that both UE1 and UE2 are within the coverage of BS1. BS1 transmits control information to the UE2, and adopt directional beam mode to transmit/receive signals. Directional LBT is implemented when sensing control channel), and 
wherein the second wireless communication device is different from the third wireless communication device (See Page 3 and Fig. 1 of ZTE for a reference to second wireless communication device is UE1 and third wireless communication device is UE2).
Thus, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine the teachings of ZTE, Nanda and Qualcomm. The motivation for combination would be improving the communication system’s performance, by using LBT with energy with energy detection via directional beam to avoid unexpected interference on the ongoing transmission in the same band. (ZTE; Section 4.1.1)

Regarding claim 21, the claim is interpreted and rejected for the same reasons as set forth in claim 12.


Regarding claim 30, the claim is interpreted and rejected for the same reasons as set forth in claim 12.



Conclusion
7. 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Bhorkar et al. (US. Pub. No. 2019/0053222 A1) discloses scheduling operations for uplink (UL) transmission outside of a transmission opportunity with a fixed timing relationship between the physical uplink shared channel (PUSCH) and the UL grant transmission. 
Lunden et al. (US. Pub. No. 2018/0368164 A1) discloses signalling of control information in a wireless communication system where communications can take place in unlicensed radio spectrum.
Mukherjee et al. (US. Pub. No. 2017/0245302 A1) discloses a communication device and methods therein for handling transmitting on an uplink control channel in an unlicensed band.

8.	Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


	If attempts to reach the examiner by telephone are unsuccessful, the supervisory Examiner, Un Cho can be reached on (571)272-7919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/R.K.F/Examiner, Art Unit 2413

/UN C CHO/Supervisory Patent Examiner, Art Unit 2413